        CASE 0:20-cv-01591-PAM-KMM Doc. 5 Filed 09/11/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Andrew Quinn,                                           Civ. No. 20-1591 (PAM/KMM)

                      Plaintiff,

 v.                                                                           ORDER

 Justice Department Office of Civil Rights;
 U.S. Department of Justice; Walgreen;
 Allied Universal; and Union Depot,

                      Defendants.


      This matter comes before the Court on the Report and Recommendation (R&R) of

United States Magistrate Judge Katherine M. Menendez dated August 25, 2020. The R&R

recommends that Plaintiff Andrew Quinn’s Complaint be dismissed without prejudice.

Quinn failed to file objections to the R&R in the time period permitted.

      The Court need only evaluate de novo those portions of an R&R to which specific

objections are made. D. Minn. L.R. 72.2(b)(3). Having failed to object, Quinn has waived

any argument that the R&R’s conclusions are incorrect. Nonetheless, the R&R correctly

concludes that Quinn’s Complaint is insufficient to state any claim.
           CASE 0:20-cv-01591-PAM-KMM Doc. 5 Filed 09/11/20 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that:

      1.       The R&R (Docket No. 4) is ADOPTED; and

      2.       Plaintiff Andrew Quinn’s Complaint (Docket No. 1) is DISMISSED

               without prejudice.



LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 11, 2020             s/ Paul A. Magnuson
                                      Paul A. Magnuson
                                      United States District Court Judge




                                        2
